Citation Nr: 0413047	
Decision Date: 05/20/04    Archive Date: 05/28/04	

DOCKET NO.  02-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder, which had previously been evaluated as 10 percent 
disabling.  The veteran voiced his disagreement with that 
determination, and the current appeal ensued.  

Upon review of the veteran's file, it would appear that he 
currently seeks entitlement to a total disability rating 
based upon individual unemployability.  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, the veteran argues that current 
manifestations of his service-connected post-traumatic stress 
disorder are more severe than presently evaluated, and 
productive of a degree of impairment such that a 100 percent 
schedular evaluation is warranted.  

In that regard, the Board notes that, in correspondence of 
November 2001, a VA psychiatrist indicated that he had been 
continuously following the veteran since January of 2000, and 
that his (i.e., the veteran's) condition had continued to 
deteriorate despite aggressive management with psychotherapy 
and increased doses of prescribed medications.  According to 
the VA psychiatrist, the veteran continued to experience 
frequent panic attacks, as well as illogical speech, and 
disorientation to time and place.  Also noted were problems 
with irritability, social isolation, and memory impairment 
due to uncontrolled symptomatology.  In the opinion of the VA 
psychiatrist, the veteran suffered from severe chronic post-
traumatic stress disorder and major depression, as well as 
end stage renal disease, hypertension, sleep apnea, and 
disseminated herpes simplex.  The Global Assessment of 
Functioning Score over the course of the past year was 22/37.  
In the opinion of the VA psychiatrist, the veteran was 
"completely disabled and unemployable due to chronic and 
severe post-traumatic stress disorder.

In correspondence of November 2001, a professor of 
biobehavioral sciences at the U.C.L.A. School of Medicine 
wrote that the veteran was suffering from post-traumatic 
stress disorder resulting in chronic anxiety and frequent 
nightmares which he had tried to "calm down" with 
psychotropic medication.  Also noted were problems with high 
blood pressure and kidney failure, such that the veteran had 
undergone a kidney transplant, and was currently on dialysis.  

At the time of a VA psychiatric examination in January 2002, 
the veteran stated that he was currently receiving treatment 
for post-traumatic stress disorder at the East Los Angeles 
Clinic, and had been receiving such treatment for the past 2 
to 3 years.  The pertinent diagnoses were chronic post-
traumatic stress disorder, and depressive disorder, not 
otherwise specified.  Additional diagnoses included kidney 
failure, high blood pressure, and arthritis.  At the time of 
examination, the veteran's Global Assessment of Functioning 
Score was 40.  In the opinion of the examiner, the veteran's 
functioning appeared to have declined since his last 
compensation and pension examination in 1993.  Reportedly, at 
that time, the veteran was working, and received a Global 
Assessment of Functioning Score of 65.  Currently, the 
veteran was not working.  Both his post-traumatic stress 
disorder and depression appeared to have increased, such that 
his Global Assessment of Functioning Score was 40.  

During the course of a hearing before the undersigned member 
of the Board in November 2002, the veteran stated that he had 
last worked in August of 2001.  According to the veteran, his 
post-traumatic stress disorder had been getting worse, with 
symptomatology increasing in severity, even since his recent 
VA compensation and pension examination in January 2002.  The 
veteran indicated that he had been seeing both VA and private 
practitioners for approximately the past three years.  
Significantly, none of the records of that treatment are 
currently a part of the veteran's claims folder.  

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 1999, and 
specifically including any and all 
records of treatment by both VA and 
private practitioners (including 
Drs. Grieder and Coombs, and Candice 
Lyles, a social worker) should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested psychiatric 
examination, all pertinent symptomatology 
and findings (including Global Assessment 
of Functioning Scores) should be reported 
in detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should, to the extent possible, 
specifically comment regarding the 
current severity of symptomatology due 
exclusively to the veteran's service-
connected post-traumatic stress disorder, 
as opposed to nonservice-connected major 
depression.  The examiner should, 
additionally, offer his opinion as to 
whether the veteran currently suffers 
from total occupational and social 
impairment such that he is unable to 
engage in any form of substantially 
gainful employment, and, if so, whether 
such impairment is due exclusively to 
service-connected post-traumatic stress 
disorder.  All information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
time of the issuance of the Statement of 
the Case in August 2002.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

